 Case 1:21-cv-00303-PLM-PJG ECF No. 8, PageID.22 Filed 05/10/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ROBERT HOLLINGSWORTH,                               )
                    Plaintiff,                      )
                                                    )       No. 1:21-cv-303
-v-                                                 )
                                                    )       Honorable Paul L. Maloney
CITY RESCUE MISSION,                                )
                              Defendant.            )
                                                    )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Robert Hollingsworth filed a civil rights complaint against Defendant City

Rescue Mission. The Court granted Plaintiff permission to proceed in forma pauperis.

Plaintiff filed his complaint without the benefit of counsel.

       The Magistrate Judge conducted an initial review of the complaint and issued a report

recommending the Court dismiss the lawsuit for failing to allege facts that would provide a

basis for any relief. (ECF No. 6.) Plaintiff filed a response in which he requests an

opportunity to amend his complaint. (ECF No. 7.) Plaintiff attached a proposed amended

complaint. (ECF No. 7-1.)

       The Magistrate Judge summarized Plaintiff’s complaint as an allegation that he was

denied an employment opportunity based on religion, a violation of Title VII. The

Magistrate Judge identified two reasons the factual allegations failed to state a claim on which

Plaintiff could obtain relief. (PageID.16.) First, Plaintiff did not allege that he held a sincere

religious belief that conflicted with any requirement to obtain employment with Defendant.

Second, Plaintiff did not allege that he communicated his religious belief to Defendant or
 Case 1:21-cv-00303-PLM-PJG ECF No. 8, PageID.23 Filed 05/10/21 Page 2 of 3




that his failure to communicate his religious belief was the reason Plaintiff was not offered

employment.

       Plaintiff has not objected to any particular finding or recommendation in the Report

and Recommendation. Rather, Plaintiff proposes an amended complaint, in which he

attempts to add factual allegations that would overcome the limitations identified by the

Magistrate Judge.

       Requests for leave to amend a complaint should be freely given “when justice so

requires.” Fed. R. Civ. P. 15(a)(2). In the complaint, Plaintiff contends he was asked by

Defendant to describe “how I came to Christ.” (PageID.1; PageID.20.) Plaintiff responded

that he was “uncomfortable about answering the question and wasn’t really sure how to

answer it.” (PageID.1; PageID.20.) To address the concerns identified by the Magistrate

Judge, Plaintiff adds the following sentences to his complaint:

       Defendant’s application process required me to state my religious beliefs and
       my spiritual beliefs are not such that can be transcribed or articulated. When
       I communicated this with Mr. Barton I was not allowed to proceed with the
       application process. Upon information and belief Mr. Barton represents and
       speaks for defendant and was expressing and applying the policies of the
       defendant whey they denied me to progress in the process.

(PageID.20.)

       Taking the allegations as true, Plaintiff has not alleged facts to show he has a sincerely

held religious belief that conflicts with any requirement for employment with Defendant.

Our Supreme Court explained that a “pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’ Nor does a complaint

suffice if it renders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft



                                               2
 Case 1:21-cv-00303-PLM-PJG ECF No. 8, PageID.24 Filed 05/10/21 Page 3 of 3




v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombley, 550 U.S. 544, 555

and 557 (2007)). Plaintiff’s allegation that he is unable describe his “spiritual beliefs” is the

sort of threadbare conclusory statement that fails to provide necessary details. The Court

cannot determine, on these allegations, whether Plaintiff’s thoughts or convictions are either

“religious” or “beliefs.” See, e.g., Sands v. Dematteis, No. 19-2275, 2020 WL2404774, at

*3 (D. Del. May 12, 2020) (“Nor does the Complaint even hint what Plaintiff’s religious

beliefs might be.”); Hopper v. Cty. of Riverside, No. 18-1277, 2018 WL 6092563, at *9

(C.D. Cal. Nov. 20, 2018) (“Plaintiff’s allegations about the denial of group worship are

entirely conclusory, as he does not explain . . ., what religious beliefs he holds, . . . .”); Field

v. Beneze, No. 12-cv-1778, 2013 WL 3898880, at *13 (D. Col. July 29, 2013) (“Plaintiff does

not identify what his religion or religious beliefs are, foreclosing any meaningful inquiry into

whether his beliefs are religious in nature or sincerely held.”) (report and recommendation

adopted by the district judge).

       Accordingly, the Court ADOPTS, as its Opinion, the Report and Recommendation.

(ECF No. 6.) The Court DENIES Plaintiff’s request for leave to file an amended complaint.

IT IS SO ORDERED.

Date: May 10, 2021                                                      /s/ Paul L. Maloney
                                                                     Paul L. Maloney
                                                                     United States District Judge




                                                 3
